Citation Nr: 0802733	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above claim. 

In March 2003, the RO also denied service connection for 
hypertension and a skin disorder on a direct basis.  In a 
statement received in August 2003, the veteran stated that, 
"I take issue with your decision of 3/28/03 concerning my 
skin and hypertension."  He went on to indicate that his 
hypertension and skin conditions were related to his service-
connected diabetes mellitus.  Please contact the veteran and 
ask that he clarify whether or not he intended to appeal the 
March 2003 denial of service connection for hypertension and 
a skin disorder.  See 38 C.F.R. § 19.26(b).


FINDING OF FACT

The evidence of record fails to corroborate any of the 
veteran's reported stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in December 2002, which informed the veteran of 
the first three elements required by the Pelegrini II Court 
as stated above, and requested that he submit further 
evidence in support of his claim, listing the types of 
evidence that might substantiate a claim for PTSD.  A 
reasonable person could be expected to understand that the RO 
was requesting that the veteran submit any information in the 
veteran's possession in support of his claim.  In light of 
the denial of the veteran's claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service personnel records, VA treatment records, 
private treatment records, and has provided him with a VA 
examination.  Additionally, on two occasions, the RO 
requested that the veteran provide specific details regarding 
his reported stressors by completing a PTSD questionnaire, 
specifically requesting a description of the alleged 
stressful event(s), the veteran's unit of assignment at the 
time, a two month period within which the event(s) occurred, 
and the general location of the event(s).  Despite these 
requests, the veteran replied with general answers.  As such, 
no additional meaningful research could be conducted.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran is seeking service connection for his currently 
diagnosed PTSD.  Service connection is established where a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active military service or, 
if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

To establish entitlement to service connection for PTSD a 
veteran must provide 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any 
veteran who engaged in combat during active service may 
submit satisfactory lay or other evidence as sufficient proof 
of service connection, despite the fact that there is no 
official record of the in-service stressor.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence fails to show that the veteran was awarded any 
medals or decorations for valor, combat experience, or combat 
injuries, and does not otherwise show that he had actual 
combat with the enemy.  Further, his DD-214 shows no 
certificates or awards denoting participation in combat.  The 
Board finds, therefore, that the combat presumption is not 
applicable to the veteran's claim, and corroborating evidence 
of the claimed events having actually occurred is required to 
support his claim.  See 38 U.S.C.A. § 1154(b); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran was diagnosed with PTSD by VA doctors in November 
2003 and began receiving weekly psychotherapy treatment for 
this condition.  VA progress notes attribute the veteran's 
PTSD to trauma in Vietnam, social rejection due to his skin 
lesions, the death of his 16-year old son, the death of his 
father, and feelings of depression.  

In June 2004, the veteran underwent a VA examination, which 
confirmed the diagnosis of PTSD, as well as diagnosed the 
veteran with alcohol dependence currently in remission.  The 
examiner attributed these conditions to the loss of his son, 
relationship problems, and other psychosocial and 
environmental problems related to combat.  The doctor 
reported that the veteran witnessed the trauma of combat and 
now has nightmares, flashbacks, sleep disturbances, panic 
attacks, and angry outbursts; is hypervigilant; and has 
trouble concentrating.  

Although the veteran has been diagnosed with PTSD, and 
doctors have suggested that his PTSD is generally related to 
exposure to combat in Vietnam, in order for PTSD to be 
service connected, the diagnosis must be based on a 
corroborated in-service stressor.  

The veteran has submitted some general information regarding 
his purported in-service stressors to support his service 
connection claim.  He reported that he experiences 
reoccurring dreams related to his service, although it is 
unclear whether he is describing specific events or merely 
dreams.  In one dream, he spends the night, unable to sleep, 
in a Vietnamese hootch with the family huddled and scared in 
a corner, but he cannot understand what they are saying; in 
the morning he goes outside to find a soldier beating another 
soldier whose hands are tied behind his back, both covered 
with blood, or with one soldier having beaten the other to 
death.  Another reoccurring dream reported by the veteran 
involves a night spent posted on the outskirts of a village; 
with heavy fire-fight nearby and helicopter gun-ships in the 
area; he starts to hallucinate that things are moving near 
him; he then sees Vietnamese soldiers running over him and 
his post, causing him to wake up screaming.  

The veteran also reported fearing his fellow soldiers.  He 
did not trust the soldiers after one soldier exploded a 
"frag-grenade" intended for the first sergeant inside a 
fire base in Rach Kein, and after watching the other soldiers 
shoot drugs into their arms and act wildly.  The veteran also 
reported fearing another U.S. soldier who kept Vietnamese 
ears on a bootlace.  

The veteran also reported feelings of guilt from having 
helped kill people in Vietnam.  Although he never saw an 
American killed in Vietnam, he reported seeing many 
Vietnamese men, women, and children dead.  Additionally, the 
veteran felt close to death when a bullet-tracer came close 
to his head and when he was near air strikes that lifted him 
off the ground.  

The veteran reported that these events occurred in 
February/March, while with the 9th Infantry, 3rd Brigade in 
various villages, including Rach Kein, Ben Luc, and the 
"Plain of the Reeds."  The veteran has also indicated that 
he was in Tan An, 




Vietnam in 1969; Bihn Long, Vietnam in February 1970 as part 
of the A Battery Artillery and the D Company Infantry; and 
Bien Phuoc, Vietnam as part of Mekong Delta.  

In addition to the veteran's statements in support of his 
claim, he has also submitted statements from his wife and the 
former principal of the school he taught at, however, neither 
statement addressed any of the reported stressors.

In order to warrant an attempt at verification under M21-1MR, 
Part IV.ii.1.D.14.d., the veteran must describe his stressors 
with sufficient detail, providing, at a minimum, a 
description of a stressor that can be documented, the 
location where the incident took place, the approximate 60 
day period of the incident, and the unit of assignment at the 
time the stressful event occurred.  Although the veteran was 
requested to provide such specific information on two 
occasions, he has only provided the general information 
listed above.  Based on the limited amount of information 
provided by the veteran regarding his alleged stressors, it 
is impossible to conduct any meaningful research to 
corroborate the events he described.  

The Board notes that the factual data required, (i.e., names, 
dates, and places), are straightforward facts and do not 
place an impossible or onerous task on the appellant.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to 
assist is not a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Id. 

Although the Board concedes that the veteran has been 
diagnosed with PTSD, the evidence currently in the veteran's 
claims file fails to corroborate his reported stressors, and 
without additional information, no additional research would 
be 


meaningful.  Since no stressor has been corroborated, the 
criteria for service connection for PTSD have not been met, 
and the veteran's claim is therefore denied.


ORDER

Service connection for PTSD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


